DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-13 are currently pending in the application.

Applicant’s election of Group I invention encompassing claims 1-11, 13, in the reply filed on 8/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jialanella et al. (US 6,127,476).
Jialanella teaches an aqueous adhesive composition as for bonding rubber substrates together or for bonding a rubber substrate to a fabric, comprising a blend of a carboxylated rubber latex (reads on rubber latex), a natural rubber latex (reads on rubber latex), sulfur and desirably rubber accelerators (Ab.). Exemplified embodiments in Tables 1 and 2 are drawn to an adhesive for a tennis ball and comprise the following ingredients:

    PNG
    media_image1.png
    385
    804
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    272
    488
    media_image2.png
    Greyscale

Additionally, the general disclosure teaches sulfenamides, including Bostex 315, an aqueous dispersion of N-cyclohexyl-2-benzothiazolesulfenimide, and an aqueous dispersion of TBSI, that is N-tert-butyl-di(2-benzothanozolesulfen)imide as suitable accelerators (col. 4, lines 12-25). Furthermore, the general formula of sulfenamide-based cure accelerators recited in claim 9 encompasses disclosed cure accelerator1 of Example 1, while N-cyclohexyl-2-benzothiazolesulfenimide of disclosed Example 2 is also disclosed as a species of the sulfenamide in the instant specification (PGPUB, [0042]). Thus, disclosed compositions in Tables 1 and 2 comprise rubber latex and a sulfenamide-based vulcanization accelerator and meet the compositional limitations of claim 1.
	With regard to claims 2 and 9, the calculated solids content of the adhesive is about 56.68% by weight (i.e. 58.96 parts solids in a total of 104.2 parts by wt. of total composition). Additionally, given that the solids content of the disclosed adhesive falls within the range prescribed in the specification (PGPUB-[0049]), the claimed torque time t10 and claimed ratio of (t10/t90) (claim 2) must be inherent to the disclosed composition in Table 2.
	With regard to claim 3, the calculated wt.% of accelerator in Table 2 is 0.25% based on total solids content of Example 2 (i.e. 0.15 part accelerator in 58.962 parts solids content).
With regard to claim 4, the calculated wt.% of sulfur is about 1.70% based on total solids content of Example 2 (i.e. 1 part by wt. sulfur in 58.96 parts by wt. of solids).
With regard to claim 5, disclosed N-cyclohexyl-2-benzothiazolesulfenimide and N-tert-butyl-di(2-benzothanozolesulfen)imide have following structures:

    PNG
    media_image3.png
    139
    342
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    97
    414
    media_image4.png
    Greyscale

Disclosed structures meet the claimed limitations, i.e. in the former compound, R1=nitrogen-and-sulfur-containing heterocylic group, R2=H and R3=cyclic C6 alkyl group, and in the latter compound, R1=R3= nitrogen-and-sulfur-containing heterocylic group and R2=branched C4 alkyl group.
	With regard to 6, disclosed compositions in Tables1 and 2 include SBR latex (i.e. carboxylated rubber latex, a synthetic rubber latex) and a natural rubber latex.
	In light of above, presently cited claims are anticipated by the reference.

Claims 1, 2, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray et al. (US 5,385,879).
Murray teaches an aqueous adhesive composition comprising, based on the total wt. of the composition, (a) 35-50% of an elastomer selected from natural rubber, styrene butadiene rubber, polybutadiene rubber and mixtures thereof, (b) 40-60% water, (c) 0.02-0.60% pH adjusters, (d) 0.10-1.8% surfactant/stabiliser (e) 0.5-5% carbon black (reads organic filler), (f) 0.02-0.75% ZnO, (g) 0.01-0.40% sulphur, and (h) 0.005-0.20% accelerator selected from dibenzothiazyl disulphide, tetraethyl thiuram disulphide, tetramethyl thiuram disulphide, tetramethyl thiuram monosulphide, n-tert-butyl-2-benzothiazolesulpenamide (i.e. a sulfenamide-based vulcanization accelerator), diphenyl guanidine and mixtures thereof (Ab., col. 1, lines 3-10, ref. claims). The reference further teaches that the compositions are prepared by mixing the aqueous dispersion of carbon black, zinc oxide, sulfur and the accelerator(s) with the elastomer emulsions (i.e. a rubber latex) (col. 4, lines 7-55). Additionally, the disclosed small genus of accelerators include the claimed species, i.e. a sulfenamide-based vulcanization accelerator. “--- when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named.”  Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Thus, the compositional limitations of claim 1 are met by the reference. It is noted that the limitation “for a tennis ball” in claim 1 is an intended use limitation. Murray’s aqueous adhesive is not seen to be patentably distinct over claimed the adhesive composition and if the prior art structure or composition is capable of performing the intended use, then it meets the claim. MPEP 2112.02.
	With regard to claims 2 and 9, the calculated total wt. of solids in the disclosed composition ranges from 35.6 to 58.8% (i.e. sum of all components excluding water at the lower end and upper end of the disclosed ranges). Additionally, given that the solids content of the disclosed adhesive falls within the range prescribed in the specification (PGPUB-[0049]), the claimed torque time t10 and claimed ratio of (t10/t90) (claim 2) must be inherent to the disclosed composition.
	With regard to claim 5, disclosed n-tert-butyl-2-benzothiazolesulpenamide reads on claimed formula, i.e. the claimed formula, R1=nitrogen-and-sulfur-containing heterocylic group, R2=H and R3=branched C4 alkyl group.
	With regard to claim 6, Murray teaches an elastomer selected from natural rubber, styrene butadiene rubber, polybutadiene rubber and mixtures thereof (i.e. synthetic and/or natural rubber(s)), and aqueous adhesive compositions prepared elastomer emulsions (i.e. as latex) (col. 4, lines 7-55).
	 With regard to claims 7 and 8, given the generic teaching on carbon black (i.e. an inorganic filler) content at 0.5-5% by wt. based on total wt. of the composition, the calculated wt.% of carbon black based on solids content at 35.6 to 58.8 wt. (estimated as discussed above w.r.t. claims 2 and 9) is in the range of 0.85 to 14.04 wt.%.
	In light of above, presently cited claims are anticipated by the reference.
	
Claims 3, 4, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 5,385,879).
The discussion with regard to Murray from paragraph 6 above is incorporated herein by reference. Murray teaches a range of 0.005-0.20% accelerator selected from dibenzothiazyl disulphide, tetraethyl thiuram disulphide, tetramethyl thiuram disulphide, tetramethyl thiuram monosulphide, N-tert-butyl-2-benzothiazolesulpenamide (i.e. a sulfenamide-based accelerator), diphenyl guanidine and mixtures thereof (ref. claims).
The prior art fails to disclose a composition comprising a sulfenamide-based vulcanization accelerator or sulfur within the claimed range in one single embodiment (claims 3, 4), a composition having a claimed viscosity (claim 10), claimed pH (claim 11), or the process limitations of claim 13.
	At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
	With regard to claim 3, given the generic teaching on 0.005-0.20% by wt. based on total wt. of the composition, the calculated wt.% of sulfenamide-based accelerator based on solids content at 35.6 to 58.8 wt. of solid content (elaborated above in paragraph 6 with regard to claims 2 and 9), is in the range of 0.0085% to 0.5617 %. Likewise, with regard to claim 4, the calculated wt.% of sulfur based on solids content, based on prescribed range for sulfur of 0.01-0.40% by wt.% of the total composition and calculated wt.% solids range of 35.6 to 58.8%, is 0.017 to 1.12%.
With regard to claim 10, Murray teaches up to about 0.5 wt.% viscosity adjusters (col. 4-5, bridging paragraph). Additionally, the reference teaches the adhesive by spraying, dipping or brushing techniques so as to form a thin layer upon drying (col. 4, line 41-55).
	With regard to claim 11, the reference teaches the composition as including 0.02-0.60% of pH adjusters, such as potassium hydroxide and aqueous ammonia (col. 4, lines 13-19, ref. claim 4), i.e. strong bases capable of providing for claimed pH.
	Given the teaching in Murray on suitable ranges of accelerators and sulfur, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed composition, to formulate adhesive compositions comprising a sulfenamide-based vulcanization accelerator and sulfur in any amount within the disclosed range, including in an amount that falls within the claimed range (claim 3 and 4). Additionally, it would have been obvious to a skilled artisan to reasonably expect adhesives comprising 0.02-0.60% of pH adjusters, such as potassium hydroxide and aqueous ammonia, to have a pH as in the claimed invention because other positively recited components of the adhesive are not disclosed as having strong acid groups that would neutralize the base. Furthermore, it would have been obvious to a skilled artisan to provide for Murray’s adhesives having a viscosity as in the claimed invention, so as to enable application by spraying, dipping or brushing techniques to form a thin layer upon drying, absent evidence of criticality for the claimed ranges. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claim 13, the reference teaches an aqueous adhesive composition comprising rubber/elastomer, water, a surfactant/stabilizer (reads on dispersant), sulfur, carbon black, pH adjusters such as potassium hydroxide and aqueous ammonia, an accelerator such as  N-tert-butyl-2-benzothiazolesulpenamide (i.e. a sulfenamide-based accelerator) and zinc oxide (col. 3, lines 25-48). Additionally, the reference teaches that the compositions are manufactured by making a water dispersion of the carbon black, zinc oxide, sulfur and the accelerator(s) for mixing with the elastomer emulsion (i.e. a latex) and additional water, using mild agitation (col. 4, lines 41-45). Thus, it would have been obvious to a skilled artisan to make an aqueous dispersion of components comprising an accelerator, such as N-tert-butyl-2-benzothiazolesulpenamide, a surfactant/stabilizer (i.e. a dispersant) and other disclosed components for mixing with the elastomer emulsion, and subsequently adding the disclosed pH adjuster. A skilled artisan would reasonably expect the resultant composition to have the claimed pH for reasons stated above with regard to claim 11. As such, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ, 330 (CCPA 1946).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sandstrom et al. (US 2014/0202607 A1) teach water based rubber cement for sue in tires, comprising at least one diene-based elastomer latex, a silica coupling agent, sulfur and a sulfur cure accelerator, such as a sulfenamide (reference claims 1, 2, col. 6, lines 23-65). 
JP S57-179265 A (machine translation submitted with IDS dated 9/23/19) teaches an adhesive for tennis ball melt seaming comprising, as the base component, a depolymerized natural rubber latex or synthetic rubber latex, a tackifier, vulcanizer or other additives in the form of a solvent paste.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762